Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 09/12/2022 has been entered

Response to Arguments
Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive. 
Regarding claim 21, Applicant submits that Sutivong does not anticipate the newly-added claim limitations “wherein the fixed resource allocation is for a defined period of time”.
However, the Examiner respectfully disagrees with the Applicant and assert that Sutivong also teaches the newly-added claim limitations as currently presented in independent claim 21.
Examiner submits that the limitation “wherein the fixed resource allocation is for a defined period of time” is taught in Figures 3-4 and 6, and Par. 0031, 0033 and 0044 of Sutivong. As specifically shown in Sutivong, data transmission on the forward and reverse links occurs in units of TDD frames and each TDD frame may span a fixed or variable time duration.  In addition, the cited Figures shows different embodiments of transmitting an on-demand pilot for different define periods of time (i.e. frame-by-frame basis and/or hop period basis).
Given the current rejections and having the additional reasoning as presented above, Sutivong teaches the claimed subject matter as broadly presented by the Applicant.
Regarding claims 22-39, Applicant submits the same argument as already presented in independent claim 21.  Thus, the Examiner applies the same reasoning as already presented in independent claim 21.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “circuitry configured to perform hybrid resource allocation…”, “circuitry configured to schedule…” and “circuitry configured to dynamically schedule resource allocation…” in claim 33.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a)shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 21, 23-24, 26-27, 29-30, 32-33, 35-36 and 38 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Sutivong et al. (US 2006/0072604; hereinafter Sutivong).
Regarding claim 21, Sutivong shows a method (Figure 2 shows a method performed in part by a base station.), comprising: 
at a base station performing hybrid resource allocation for Hybrid Automatic Request (HARQ) downlink traffic transmissions to a mobile station (Figures 7-9; Par. 0049-0052; noted the base station performing H-ARQ forward link (downlink) transmission to the terminal.): 
scheduling a fixed resource allocation in every N frame (Figures 2, 4 and 6; Par. 0028, 0034-0036; noted the base station assigns each selected terminal with a time -frequency allocation for on-demand pilot transmission on the reverse link (block 212). The time -frequency allocation for each selected terminal indicates a specific time interval and/or specific frequency subbands on which to transmit an on-demand pilot, which may be a wideband pilot, a narrowband pilot, or some other type of pilot.  Each terminal is assigned one signaling channel for transmission of signaling on the reverse link. The signaling may include, e.g., a channel quality indicator (CQI), acknowledgments (ACKs) for packets received on the forward link, and so on.), wherein the fixed resource allocation is for a defined period of time (Figures 3-4 and 6; Par. 0031, 0033 and 0044; noted data transmission on the forward and reverse links occurs in units of TDD frames. Each TDD frame may span a fixed or variable time duration.  Further noted that Figures shows different embodiments of transmitting an on-demand pilot for different define periods of time (i.e. frame-by-frame basis and/or hop period basis); and 
dynamically scheduling resource allocation for HARQ retransmissions of a packet (Figures 2, 4 and 6; Par. 0049; noted the on-demand pilot transmission may be used in a system that employs an incremental redundancy (IR) transmission scheme for the forward link, which is also commonly called a hybrid automatic repeat request (H-ARQ) transmission scheme. With H-ARQ, a base station encodes a data packet to generate a coded packet and further partitions the coded packet into multiple coded blocks. The first coded block may contain sufficient information to allow a terminal to recover the data packet under good channel condition. Each remaining coded block contains additional redundancy information for the data packet.).
Regarding claim 23, Sutivong shows wherein the fixed resource allocation is for a first HARQ transmission of a packet only (Figure 7; Par. 0052; noted an H-ARQ transmission with on-demand pilot transmission in a TDD system with two interlaces. For the example shown in FIG. 7, the base station transmits the first coded block for a new packet A to terminal u on interlace 1 in TDD frame n. Terminal u receives the first coded block, decodes packet A in error, and sends a NAK in TDD frame n. The base station receives the NAK, determines that another coded block needs to be transmitted for packet A, and sends to terminal u a request for an on-demand pilot in TDD frame n+1.). 
Regarding claim 24, Sutivong shows wherein an interval for packet retransmissions is not fixed (Figures 2, 4 and 6; Par. 0049; noted the on-demand pilot transmission may be used in a system that employs an incremental redundancy (IR) transmission scheme for the forward link, which is also commonly called a hybrid automatic repeat request (H-ARQ) transmission scheme.  Intervals for packet re-transmissions are not fixed as shown in Figures 7-8.). 
Regarding claim 26, Sutivong shows wherein the base station uses Orthogonal Frequency Division Multiplexing (OFDM) (Par. 0023; noted OFDM employed in the system.).
Regarding claim 27, Sutivong shows a base station (Figure 10 shows a base station.), comprising: 
a transceiver (Figure 10 shows at least one transceiver.) performing hybrid resource allocation for Hybrid Automatic Request (HARQ) downlink traffic transmissions to a mobile station (Figures 7-9; Par. 0049-0052; noted the base station performing H-ARQ forward link (downlink) transmission to the terminal.); and 
a processor (Figure 10 shows a controller.) configured to schedule a fixed resource allocation in every N frame (Figures 2, 4 and 6; Par. 0028, 0034-0036; noted the base station assigns each selected terminal with a time -frequency allocation for on-demand pilot transmission on the reverse link (block 212). The time -frequency allocation for each selected terminal indicates a specific time interval and/or specific frequency subbands on which to transmit an on-demand pilot, which may be a wideband pilot, a narrowband pilot, or some other type of pilot.  Each terminal is assigned one signaling channel for transmission of signaling on the reverse link. The signaling may include, e.g., a channel quality indicator (CQI), acknowledgments (ACKs) for packets received on the forward link, and so on.) and 
dynamically schedule resource allocation for HARQ retransmissions of a packet (Figures 2, 4 and 6; Par. 0049; noted the on-demand pilot transmission may be used in a system that employs an incremental redundancy (IR) transmission scheme for the forward link, which is also commonly called a hybrid automatic repeat request (H-ARQ) transmission scheme. With H-ARQ, a base station encodes a data packet to generate a coded packet and further partitions the coded packet into multiple coded blocks. The first coded block may contain sufficient information to allow a terminal to recover the data packet under good channel condition. Each remaining coded block contains additional redundancy information for the data packet.), wherein the fixed resource allocation is for a defined period of time (Figures 3-4 and 6; Par. 0031, 0033 and 0044; noted data transmission on the forward and reverse links occurs in units of TDD frames. Each TDD frame may span a fixed or variable time duration.  Further noted that Figures shows different embodiments of transmitting an on-demand pilot for different define periods of time (i.e. frame-by-frame basis and/or hop period basis).
Regarding claims 29, 30 and 32, these claims are rejected based on the same reasoning as presented in the rejections of claims 23, 24 and 26, respectively. 
Regarding claim 33, Sutivong shows an integrated circuit (Figure 10; Par. 0089; noted implementation of ASICs and/or other circuitry to perform the method of Figure 2 and 7.), comprising: 
circuitry configured to perform hybrid resource allocation for Hybrid Automatic Request (HARQ) downlink traffic transmissions (Figures 7-9; Par. 0049-0052; noted the base station performing H-ARQ forward link (downlink) transmission to the terminal.); 
circuitry configured to schedule a fixed resource allocation in every N frame (Figures 2, 4 and 6; Par. 0028, 0034-0036; noted the base station assigns each selected terminal with a time -frequency allocation for on-demand pilot transmission on the reverse link (block 212). The time -frequency allocation for each selected terminal indicates a specific time interval and/or specific frequency subbands on which to transmit an on-demand pilot, which may be a wideband pilot, a narrowband pilot, or some other type of pilot.  Each terminal is assigned one signaling channel for transmission of signaling on the reverse link. The signaling may include, e.g., a channel quality indicator (CQI), acknowledgments (ACKs) for packets received on the forward link, and so on.), wherein the fixed resource allocation is for a defined period of time (Figures 3-4 and 6; Par. 0031, 0033 and 0044; noted data transmission on the forward and reverse links occurs in units of TDD frames. Each TDD frame may span a fixed or variable time duration.  Further noted that Figures shows different embodiments of transmitting an on-demand pilot for different define periods of time (i.e. frame-by-frame basis and/or hop period basis); and
circuitry configured to dynamically schedule resource allocation for HARQ retransmissions of a packet (Figures 2, 4 and 6; Par. 0049; noted the on-demand pilot transmission may be used in a system that employs an incremental redundancy (IR) transmission scheme for the forward link, which is also commonly called a hybrid automatic repeat request (H-ARQ) transmission scheme. With H-ARQ, a base station encodes a data packet to generate a coded packet and further partitions the coded packet into multiple coded blocks. The first coded block may contain sufficient information to allow a terminal to recover the data packet under good channel condition. Each remaining coded block contains additional redundancy information for the data packet.). 
Regarding claims 35, 36 and 38, these claims are rejected based on the same reasoning as presented in the rejections of claims 23, 24 and 26, respectively. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 22, 28 and 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sutivong in view of Wallace et al. (US Pat. 6,473,467; hereinafter Wallace).
Regarding claim 22, Sutivong shows all of the elements including the scheduling of the fixed resource allocation in every N frame, as discussed above.  Sutivong does not specifically show allocation of resource is based on an estimated arriving data rate and an average channel quality indication (CQI). 
However, the above-mentioned claim limitations are well-established in the art as evidenced by Wallace.  Specifically, Wallace shows allocation of resource is based on an estimated arriving data rate and an average channel quality indication (CQI) (Figure 1B; col. 5, lines 5-25; col. 27, line 62 to col. 28, line 14; noted implied resource allocation based in part on data rates configured for each of the devices and averaging estimates (i.e. CSI) of a channel.).
In view of the above, having the system of Sutivong, then given the well-established teaching of Wallace, it would have been obvious at the time the application was invented to modify the system of Sutivong as taught by Wallace, in order to provide motivation for allowing the system's total operating bandwidth to be efficiently shared among different types of services that may have highly disparate data rate, delay, and quality of service (QOS) requirements (col. 5, lines 1-4 of Wallace).
Regarding claims 28 and 34, these claims are rejected based on the same reasoning as presented in claim 22.

Claims 25, 31 and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sutivong in view of Grandhi et al. (US 2006/0050742; hereinafter; Grandhi).
Regarding claim 25, Sutivong shows all of the elements except for Voice over Internet Protocol (VoIP) transmissions. 
However, the above-mentioned claim limitations are well-established in the art as evidenced by Grandhi.  Specifically, Grandhi shows Voice over Internet Protocol (VoIP) transmissions (Par. 0007; noted VoIP implementation allows for VoIP transmissions.).
In view of the above, having the system of Sutivong, then given the well-established teaching of Grandhi, it would have been obvious at the time the application was invented to modify the system of Sutivong as taught by Grandhi, in order to provide motivation for supporting higher throughput for non-real time (NRT) traffic and is more efficient for real time (RT) traffic than required by IEEE 802.11e while maintaining full compatibility (Par. 0005 of Grandhi).
Regarding claims 31 and 37, these claims are rejected based on the same reasoning as presented in claim 25.

Claim 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sutivong in view of Onngosanusi et al. (US 2005/0207345; hereinafter Ongosanusi).

Regarding claim 39, Sutivong shows all of the elements including the dynamic scheduling of resource allocation, as discussed above.  Sutivong does not specifically show allocating a new resource for each interval for retransmissions.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Ongosanusi.  Specifically. Ongosanusi shows allocating a new resource for each interval for retransmissions (Figure 4B; Par. 0038-0043; scheduling of retransmission based on selected carriers which are different from the original carriers.).
In view of the above, having the system of Sutivong, then given the well-established teaching of Ongosanusi, it would have been obvious at the time the application was invented to modify the system of Sutivong as taught by Ongosanusi, in order to provide motivation for exploiting diversity in a multi-carrier communications system to improve retransmission performance (Par. 0007 of Ongosanusi).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20070087724 A1 - provided for allocating a transmission period in a wireless network system.
US 20060264218 A1 - provides a method and system for dynamically allocating MAC layer resources in a wireless communication environment in a manner that also efficiently allocates these resources with respect to processing and signaling resource overhead.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached M, T, Th, and F (6:00am-2:30pm), W (6:00am-12 noon) and S (6am-8am).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDENTOR PASIA/Primary Examiner, Art Unit 2413